Citation Nr: 0905195	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  08-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  

In August 2008, the veteran presented testimony at a personal 
hearing conducted at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of this personal hearing is in 
the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to have right ear hearing loss 
pursuant to 38 C.F.R. § 3.385.

3.  Resolving all doubt in favor of the veteran, right ear 
hearing loss was incurred during active service.


CONCLUSION OF LAW

Right ear hearing loss has been shown to be etiologically 
related to active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
right ear hearing loss was incurred during service.  Because 
the claim of service connection for right ear hearing loss on 
appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is entitled to service connection for right ear 
hearing loss.  On the authorized enlistment audiological 
evaluation in August 1981, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

During service, the veteran had periodic audiometric testing, 
which reflected that the veteran's right ear hearing acuity 
fluxuated.  On the authorized separation audiological 
evaluation in March 1988, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
20

In sum, although the veteran was not shown to have right ear 
hearing loss pursuant to 38 C.F.R. § 3.385 during service, 
the service treatment records reflected that the veteran's 
right ear hearing loss worsened from his entrance to 
separation in the 2000 to 4000 hertz range.  

The Board notes that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The veteran contends that his right ear hearing loss was the 
result of firing weapons during his first period of 
enlistment and from the high frequency pitch of radio waves 
during his second period of service.  He denied significant 
post-service noise exposure.  The veteran's DD Form 214 
verifies that his military occupational specialties were 
rifleman and IHAWK missile systems operator.  Thus, noise 
exposure during service is conceded.  

During his July 2005 VA examination, the veteran reported 
that he noticed that his hearing worsened during his second 
period of service from 1984 to 1988.  He added that although 
he wore headphones in his job as an operator, they were not 
meant for hearing protection.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The audiometric readings meet the 
provisions of 38 C.F.R. § 3.385 for current right ear hearing 
loss.  

In sum, the evidence of record reflected that the veteran's 
hearing in his right ear decreased in the 2000 to 4000 hertz 
range during service.  Additionally, noise exposure was 
conceded during service and the veteran denied significant 
post-service noise exposure.  Although the Board acknowledges 
that there is no medical opinion that specifically links the 
veteran's current right ear hearing loss to acoustic trauma 
during service, there is no persuasive medical evidence that 
it was caused by an interrcurrent cause.  See Hensley, 5 Vet. 
App. at 159.  Moreover, although the veteran is not competent 
to state that his right ear hearing loss was caused by 
acoustic trauma during service, he is competent to state that 
he initially noticed a decrease in his hearing during 
service, which is supported by his service treatment records.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  As such, 
after resolving all reasonable doubt in favor of the veteran, 
service connection for right ear hearing loss is granted.  
38 C.F.R. §§ 3.102, 3.303, 3.385.




ORDER

Entitlement to service connection for right ear hearing loss 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


